Little, J.
1. It does not appear, as alleged in the motion for a new trial, that the contentions of the defendant were not fairly and fully stated to the jury.
2. It was not erroneous to allow the plaintiff to testify to the fact that he sent a-report to the defendant, when the judge, at the time the evidence was admitted, restricted such evidence to the fact that the report was made.
3. The judge properly rejected evidence relating to transactions between the plaintiff and another, which had no relevancy to the issues on trial.
4. The refusal to grant a nonsuit as to a particular item of the plaintiff’s account was proper, there being no such thing as a “ partial nonsuit.” Swain v. Macon Fire Insurance Co., 102 Ga. 96; Talbotton R. Co. v. Gibson, 106 Ga. 229; Southern Ry. Co. v. Hardin, 107 Ga. 379.
6. The request to charge was not warranted by the evidence, and was therefore? properly refused.
Argued June 4,
Decided July 20, 1901.
Complaint on account. Before Judge Reid. City court of Atlanta. January 15, 1901.
Tompkins & Alston, for plaintiff in error.
Goodwin & Hallman, J. A. Anderson, and It. G. Hartsfield, contra.
6. There was, under the evidence, no error in charging the jury, of which complaint is made in the motion.
7. The record contains sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concurring.